internal_revenue_service number release date index number ----------------------------------------------------------- -------------------------------------------- --------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-149428-07 date date ty --------------- ty --------------- ------------------------------------------------------------------------------------ ------------------------------------------------------------------------------- --------------------------------------- ----------------------------------------- ab llc cd llc blackacre greenacre dear ---------------- this responds to your request for a private_letter_ruling dated date specifically you have requested a ruling that sec_1031 of the internal_revenue_code will not require the recognition of gain by related parties engaging in exchanges of like- kind property facts ab llc and cd llc are both classified as partnerships for federal_income_tax purposes and are related_persons within the meaning of sec_1031 ab llc owns blackacre and cd llc owns greenacre ab llc has agreed to transfer blackacre to an unrelated buyer buyer ab llc intends to sell blackacre as part of a deferred like- kind exchange for replacement_property in a transaction intended to qualify for nonrecognition treatment under sec_1031 ab llc intends to identify greenacre as one of the potential replacement properties in its exchange cd llc also intends to dispose_of greenacre and use the proceeds from the disposition to acquire like-kind_property cd llc’s replacement_property in a transaction intended to qualify for nonrecognition treatment under sec_1031 to facilitate their exchanges ab llc and cd llc will enter into exchange agreements with a qualified_intermediary qi in accordance with sec_1_1031_k_-1 of the income_tax regulations pursuant to ab llc's exchange_agreement qi will be treated as the seller of blackacre to buyer moreover qi will be treated as acquiring greenacre from cd llc and transferring it to ab llc in exchange for blackacre similarly in plr-149428-07 accordance with to cd llc's exchange_agreement qi will be treated as acquiring cd llc’s replacement_property to replace greenacre and transferring it to cd llc in exchange for greenacre cd llc’s replacement_property will be acquired through qi from a seller that is not related to either ab llc or cd llc within the meaning of sec_1031 once all of the transactions are completed assuming ab llc acquires greenacre as replacement_property in its exchange buyer will own blackacre ab llc will own greenacre and cd llc will own cd llc’s replacement_property if ab llc acquires greenacre as replacement_property in ab llc’s exchange ab llc will not dispose_of greenacre and cd llc will not dispose_of cd llc’s replacement_property within two years of ab llc’s receipt of greenacre or cd llc’s receipt of cd llc’s replacement_property whichever is later other than a disposition described in sec_1031 law analysis sec_1031 generally provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 establishes special rules for exchanges between related_persons sec_1031 provides that if a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer in accordance with sec_1031 with respect to the exchange and c within years of the date of the last transfer that was part of the exchange either the taxpayer or the related_person disposes of the property received in the exchange then there is no nonrecognition_of_gain_or_loss in the exchange in other words the gain_or_loss that was deferred under sec_1031 must be recognized any gain_or_loss the taxpayer is required to recognize by reason of sec_1031 is taken into account as of the date of the disposition of the replacement_property the second_disposition sec_1031 provides that certain dispositions will not be taken into account for purposes of sec_1031 these include any disposition a after the earlier of the death of the taxpayer or the death of the related_person b in a compulsory or involuntary_conversion within the meaning of sec_1033 if the exchange occurred before the threat or imminence of such conversion or c with respect to which it is established to the satisfaction of the secretary that neither the exchange nor the second_disposition had as one of its principal purposes the avoidance of federal_income_tax sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 thus if a transaction is set up to avoid the restrictions on exchanges between related_persons sec_1031 operates to prevent nonrecognition of the gain_or_loss on the plr-149428-07 exchange both the ways_and_means_committee report and the senate_finance_committee print describe the policy concern that led to enactment of sec_1031 because a like-kind_exchange results in the substitution of the basis of the exchanged property for the property received related parties have engaged in like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale basis shifting also can be used to accelerate a loss on retained property the committee believes that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect cashed out of the investment and the original exchange should not be accorded nonrecognition treatment h_r rep no 101st cong 1st sess s print no pincite further in its explanation of sec_1031 the conference committee report states that the non-tax avoidance exception generally will apply to dispositions in nonrecognition transactions h_r rep no 101st cong 1st sess sec_1031 is not applicable to currently tax ab llc's disposition of blackacre in the present case because ab llc is exchanging property with a qualified_intermediary who is not a related_party however sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 thus sec_1031 will not apply if ab llc’s exchange with qi is structured to avoid the purposes of sec_1031 see rev_rul 2002_2_cb_927 in the present case the only subsequent disposition of replacement_property contemplated by the parties is the use of the proceeds from the disposition of greenacre by cd llc to acquire cd llc’s replacement_property in another exchange under sec_1031 a nonrecognition_transaction therefore sec_1031 will not apply to require recognition of gain_or_loss in the exchanges of either related_party both ab llc's exchange and cd llc's exchange are structured as like-kind_exchanges qualifying under sec_1031 there is no cashing out of either party's investment in real_estate upon completion of the series of transactions both related parties will own property that is of like_kind to the property they exchange neither exchanger will receive cash or other nonlike-kind property other than some possible boot in return for the relinquished_property ruling assuming ab llc acquires greenacre as replacement_property in its exchange for blackacre cd llc transfers greenacre as part of its own exchange for cd llc’s plr-149428-07 replacement_property and both ab llc and cd llc retain their replacement properties for two years after the receipt of greenacre by ab llc or cd llc’s replacement_property by cd llc whichever occurs later then sec_1031 will not apply to require gain recognition by either ab llc or cd llc caveats these rulings relate only to the application of sec_1031 to the exchanges described no opinion is expressed regarding whether the other requirements of sec_1031 are met nonrecognition treatment does not apply to the extent of any boot in the form of cash or other nonlike-kind real personal or intangible_property received by ab llc or cd llc in the exchanges at issue see sec_1031 and revrul_67_255 1967_2_cb_270 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the applicant taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 sincerely michael j montemurro branch chief branch income_tax accounting enclosures
